          Case 1:21-cv-00445-CJN Document 50 Filed 06/23/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 US DOMINION, INC., DOMINION                       )
 VOTING SYSTEMS, INC., and DOMINION                )
 VOTING SYSTEMS CORPORATION,                       )
                                                   )
        Plaintiffs,                                )
                                                   )
            v.                                     )     Case No. 1:21-cv-00445-CJN
                                                   )
 MY PILLOW, INC., and MICHAEL J.                   )
 LINDELL,                                          )
                                                   )
        Defendants.                                )

                         PLAINTIFFS’ MOTION FOR
          ADMISSION PRO HAC VICE OF ATTORNEY RODNEY A. SMOLLA

       Pursuant to Local Civil Rule 83.2 of the United States District Court for the District of

Columbia, Plaintiffs US Dominion, Inc., Dominion Voting Systems, Inc., and Dominion Voting

Systems Corporation move for the admission and appearance of attorney Rodney A. Smolla pro

hac vice in the above-entitled action. This motion is supported by the Declaration of Rodney A.

Smolla, filed herewith. As set forth in Mr. Smolla’s declaration, he is admitted and in good

standing in the following bars and courts: the State Bars of Delaware, Virginia, and Illinois; the

United States Supreme Court; the United States Court of Appeals for the District of Columbia

Circuit; the United States Court of Appeals for the Second Circuit; the United States Court of

Appeals for the Third Circuit; the United States Court of Appeals for the Fourth Circuit; the United

States Court of Appeals for the Seventh Circuit; the United States Court of Appeals for the Ninth

Circuit; the United States District Court for the Northern District of Illinois; the United States

District Court for the Eastern District of Virginia; and the United States District Court for the

District of Delaware.
         Case 1:21-cv-00445-CJN Document 50 Filed 06/23/21 Page 2 of 3




       This motion is supported and signed by Thomas A. Clare, P.C., an active and sponsoring

member of the Bar of this Court.


 Dated: June 23, 2021                  Respectfully submitted,

                                       /s/ Thomas A. Clare, P.C.
                                       Thomas A. Clare, P.C. (D.C. Bar No. 461964)
                                       Megan L. Meier (D.C. Bar No. 985553)
                                       Dustin A. Pusch (D.C. Bar No. 1015069)
                                       CLARE LOCKE LLP
                                       10 Prince Street
                                       Alexandria, VA 22314
                                       Telephone: (202) 628-7400
                                       tom@clarelocke.com
                                       megan@clarelocke.com
                                       dustin@clarelocke.com

                                       Justin A. Nelson (D.C. Bar No. 490347)
                                       SUSMAN GODFREY L.L.P.
                                       1000 Louisiana Street, Suite 5100
                                       Houston, TX 77002
                                       Telephone: (713) 653-7895
                                       Facsimile: (713) 654-6666
                                       jnelson@susmangodfrey.com

                                       Counsel for Plaintiffs




                                              2
          Case 1:21-cv-00445-CJN Document 50 Filed 06/23/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was

filed electronically with the Clerk of Court on June 23, 2021, using the CM/ECF system,

which will send notification to all counsel of record.

                                              /s/ Thomas A. Clare, P.C.
                                              Thomas A. Clare, P.C.




                                                 3
